Citation Nr: 1214177	
Decision Date: 04/18/12    Archive Date: 04/27/12

DOCKET NO.  09-27 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a rating higher than 10 percent for migraine headaches. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel 









INTRODUCTION

The Veteran, who is the Appellant, served on active duty from May 1987 to May 1997. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision, dated in June 2008, of a Department of Veterans Affairs (VA) Regional Office (RO). 

In January 2011, the Veteran did not report for a hearing before the Board. 

In a decision in May 2011, the Board denied the claim for increase for migraine headaches.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order in October 2011, the Court granted a Joint Motion for Remand and vacated the Board's decision and remanded the case to the Board for readjudication consistent with the Joint Motion. 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

In accordance with the Joint Motion, the Board is to clarify whether the Veteran has characteristic prostrating attacks of migraine and the frequency of the attacks. 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination by a physician to determine:




Whether the Veteran has characteristic prostrating attacks of migraine and the frequency of the attacks in a month over a period of several months. 

The VA examiner is to address whether the Veteran's medications prevent a migraine or only lessen the intensity and duration of a migraine. 

The Veteran's file should be made available to the examiner for review.  

2.  After the above development is completed, adjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


